OPINION OF THE COURT
LINDA DAKIS, County Judge.

FINDINGS OF FACTS AND RECOMMENDATIONS ON ATTORNEYS FEES

This cause came before the Court on bifuricated hearing on Defendant’s Motion for Attorneys Fees and the Court, after being fully advised in the premises by reviewing the controlling cases, and statutes, hearing testimony of the Plaintiffs expert, Scott Willinger, Esq. and the Defendant’s expert, John Lucas, Esq., hearing arguments of the attorneys for respective parties, hereby finds and orders:
That the Defendant’s Motion for Attorneys Fees is hereby granted in that the Defendant was the prevailing party in the instant lawsuit. The Defendant is entitled to attorneys fees pursuant to Florida Statute 83.48. The Court finds and has inspected a valid fee contract between the Defendant, Lee Sherman, and Legal Services of Greater Miami, Inc., hereinafter referred to as LSGMI.
*153The Court finds after hearing testimony and reviewing the affidavit of attorney Joseph Schwartz that Mr. Schwartz expended 26 hours on behalf of Lee Sherman and is entitled to a reasonable fee in the amount of $150.00 per hour.
In establishing this fee, the Court has considered the rate charged in the community by lawyers of reasonably comparable skill, experience and reputation for similar services in accordance with the dictates of Florida Patient Compensation Fund v Rowe, 472 So.2d 1145, 1151 (Fla. 1985). The Lodestar is $3900.00 (26.0 hours X $150.00 per hour). The Court has also carefully reviewed Standard Guaranty Insurance Company v Quanstrom, 555 So.2d 828 (Fla. 1990) and awards a multiplier of 2.0. The Court finds that the instant action is that of a nature contemplated by Quanstrom, supra, and the court has determined that the likelihood of success at the onset of the litigation was approximately even to warrant the application of a multiplier of 2.0. Therefore, the Court finds a reasonable fee of $7800.00 for Mr. Schwartz efforts on behalf of Lee Sherman and Final Judgment should be entered accordingly.
The Court has further considered the efforts of Peter Barber, Esq., has determined that his compensation at the prevailing rate in the Miami area is $175.00 dollars per hour and that request is well within the market range for an attorney of such experience, skill and reputation. The Court finds that Mr. Barber has expended the sum of 5.0 hours for his efforts on behalf of Lee Sherman and the Lodestar amount of fee is therefore $875.00 (5.0 hours X $175.00 per hour). The Court accordingly awards a 2.0 multiplier and therefore reasonable fees for Mr. Barber’s efforts totals $1750.00. The Court has subtracted any duplications of services between Mr. Schwartz and Mr. Barber on behalf of Lee Sherman, has considered the Canons of Professional Responsibility and all criteria for awarding attorneys fees. Judgment in accordance with these findings should be submitted by Defendant.
DONE AND ORDERED at Miami, Dade County, Florida, this 8th day of February, 1991.